UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04722 FMI Mutual Funds, Inc. (Exact name of registrant as specified in charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) 1-414-226-4555 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: JUNE 30, 2010 Item 1. Schedule of Investments. FMI Provident Trust Strategy Fund SCHEDULE OF INVESTMENTS June 30, 2010 (Unaudited) Shares or Principal Amount Value LONG-TERM INVESTMENTS - 83.8% (a) COMMON STOCKS - 75.7% (a) CONSUMER SERVICES SECTOR - 5.5% Other Consumer Services - 5.5% DeVry, Inc. $ ELECTRONIC TECHNOLOGY SECTOR - 4.5% Computer Processing Hardware - 4.5% Hewlett-Packard Co. FINANCE SECTOR - 13.6% Finance/Rental/Leasing - 4.6% Visa Inc. Investment Managers - 4.3% Franklin Resources, Inc. Major Banks - 4.7% PNC Financial Services Group, Inc. HEALTH SERVICES SECTOR - 7.0% Health Industry Services - 7.0% Express Scripts, Inc.* INDUSTRIAL SERVICES SECTOR - 2.8% Engineering & Construction - 2.8% Jacobs Engineering Group Inc.* RETAIL TRADE SECTOR - 11.5% Apparel/Footwear Retail - 4.9% The TJX Companies, Inc. Department Stores - 5.6% Kohl's Corp.* Home Improvement Chains - 1.0% Fastenal Co. TECHNOLOGY SERVICES SECTOR - 29.4% Information Technology Services - 24.8% Accenture PLC Citrix Systems, Inc.* Cognizant Technology Solutions Corp.* Infosys Technologies Ltd. SP-ADR Packaged Software - 4.6% Oracle Corp. TRANSPORTATION SECTOR - 1.4% Trucking - 1.4% Heartland Express, Inc. Total common stocks (cost $67,187,585) CORPORATE BONDS - 8.1% (a) $ ConocoPhillips, 4.75%, due 02/01/14 The Coca-Cola Co., 3.625%, due 03/15/14 JP Morgan Chase & Co., 4.65%, due 06/01/14 Hewlett-Packard Co., 4.75%, due 06/02/14 JP Morgan Chase & Co., 3.70%, due 01/20/15 Total corporate bonds (cost $8,241,716) Total long-term investments (cost $75,429.301) SHORT-TERM INVESTMENTS - 13.7% (a) Federal Agencies - 4.7% Federal Home Loan Banks, 0.55%, due 07/20/10 Total federal agencies (cost $5,000,908) U.S. Treasury Securities - 9.0% U.S. Treasury Bills, 0.14%, due 07/08/10 U.S. Treasury Bills, 0.16%, due 08/26/10 Total U.S. treasury securities (cost $9,498,523) Total short-term investments (cost $14,499,431) Total investments - 97.5%(cost $89,928,732) Cash and receivables, less liabilities - 2.5% (a) TOTAL NET ASSETS - 100.0% $ * Non -income producing security. (a) Percentages for the various classifications relate to net assets. PLC - Public Limited Company SP-ADR - Sponsored American Depositary Receipts As of June 30, 2010, the cost of investments for federal income tax purposes was $89,928,732 and the tax components of unrealized appreciation/depreciation were as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation ) Net unrealized appreciation $ + + Because tax adjustments are calculated annually, the above table does notreflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to the Financial Statements in the Fund’s most recent semi-annual or annual report. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of June 30, 2010, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Level 2 – Long-Term Corporate Bonds Short-Term Federal Agencies & U.S. Treasury Securities Total Level 2 Level 3 – — Total $ Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b))and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, orare reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) FMI Mutual Funds, Inc. By (Signature and Title) /s/Ted D. Kellner Ted D. Kellner, President Date July 21, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/Ted D. Kellner Ted D. Kellner, President Date July 21, 2010 By (Signature and Title) /s/Ted D. Kellner Ted D. Kellner, Treasurer Date July 21, 2010
